COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Steven Wayne Fisher v. The State of Texas

Appellate case number: 01-15-00339-CR

Trial court case number: 1428579

Trial court:              263rd District Court of Harris County

       The record in this appeal was due on May 4, 2015. The clerk’s record was filed on
April 29, 2015, but the reporter’s record has not been filed. On May 20, 2015, the Clerk of
this Court notified appellant that the court reporter responsible for preparing the record in
this appeal informed the Court that appellant had not made arrangements to pay for the
record and this Court’s records indicated that appellant is not appealing as indigent. See
TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless he caused the
reporter’s record to be filed in this Court, made arrangements to pay for the reporter’s
record, or provided proof that he is entitled to proceed without payment of costs by June
19, 2015, the Court might consider the appeal without a reporter’s record. See TEX. R. APP.
P. 37.3(c). Appellant failed to respond and has not provided the Court with evidence
showing that he has paid or made arrangements to pay the court reporter or caused a
reporter’s record to be filed in the Court.

       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed
within 30 days of the date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                      Acting individually


Date: May 19, 2016